Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21   Case 20-10800   Doc 411
Filed 04/15/21                                                       Case 20-10800                                                                        Doc 411
                                                                                                                                     If you have any questions
                                                                                                           ---     ---             about your account please call

           Account Statement                                                                                                      800-848-1088
                                                                                                           ---                CUSTOMER SERVICE
                                                                                                                                           ACCOUNT NUMBER
                  4-S RANCH PARTNERS LLC           164                                                                                              976-2
                                                                                                                                            STATEMENT
                  DEBTOR-IN-POSSESSION,CASE #20-10800                                                                                          DATE       CYCLE
                  264 I ST                                                                                                              03/19/21 13
                  LOS BANOS CA                   93635                                                                              ITEMS ENCLOSED       PAGE
                                                                                                                                                0            1
                                                                                                                                        YEAR-TO-DATE INTEREST



              PREVIOUS BALANCE         CHECKS AND WITHDRAWALS               DEPOSITS AND CREDITS          INTEREST MINUS CHARGES                 NEW BALANCE
                                    NUMBER               AMOUNT          NUMBER                 AMOUNT
                      87.00               0                     .00          0                      .00            13.00-                           74.00

                                                  ACCOUNT ACTIVITY                                                       BALANCE SUMMARY

       BUSINESS INTEREST CHECKING                                 - - CURRENT RATE                        .01%       DATE                     BALANCE


      30 DAYS THIS CYCLE                      ANNUAL PERCENTAGE YIELD EARNED                              .00%
                                                                  PREVIOUS BALANCE
      - - - - - - - - -WITHDRAWALS-FEES-CHARGES- - - - - - - - - 02/17          87.00
       DATE    DESCRIPTION                               AMOUNT
                                                                 03/19          74.00
      03/19 SERVICE CHARGE                                13.00
                                                                  NEW BALANCE
             DID YOU KNOW MOBILE CHECK DEPOSIT IS AVAILABLE      03/19          74.00
              WITH THE STARCONNECT PLUS MOBILE BANKING APP?
              DOWNLOAD THE APP TO YOUR MOBILE DEVICE TODAY!




      EXTRA CASH LINE OF CREDIT CUSTOMERS YOUR ACCOUNT DETAILS ARE LISTED BELOW. LATE PAYMENT WARNING IF YOUR
      M NIMUM PAYMENT IS NOT RECEIVED BY THE PAYMENT DUE DATE YOU MAY BE CHARGED A LATE FEE OF $5.

       PREVIOUS BALANCE            ADVANCES AND DEBITS                PAYMENTS AND CREDITS      INTEREST CHARGED           FEES CHARGED              NEW BALANCE
                              NUMBER                AMOUNT         NUMBER                AMOUNT



     LINE OF CREDIT   CREDIT AVAILABLE   ANNUAL PERCENTAGE RATE    DAILY PERIODIC RATE     PAYMENT     PAYMENT        MINIMUM   PAYMENT DUE DATE       YEAR-TO-DATE
                                                                                           PAST DUE + THIS PERIOD = PAYMENT DUE                       INTEREST PAID




     THANK YOU FOR BANKING WITH US. NOTICE: SEE 'BACK OF STATEMENT' TAB FOR IMPORTANT INFORMATION.
